DETAILED CORREPSONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending and examined on the merits.
Priority
3.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application No. 62/931,518, filed on 11/06/2019.
Information Disclosure Statement
4.	The IDS filed on 11/05/2020 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
5.	The Drawings filed on 11/05/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Regarding claims 1-10, the recitation of the phrases “reactive component A-glycans” and “reactive component B suitable for click chemistry reaction” is indefinite because it is unclear what the metes and bounds of these phrases and terms are intended to encompass.  It is unclear from the specification what is considered to be a reactive component A-glycan and a reactive component B suitable for click chemistry reaction.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 9,801,943, cited on IDS filed on 11/05/2020) in view of Song et al. (US Patent Application Publication 2014/0058058 A1; examiner cited) and Park et al. (Advanced Materials, 2014; examiner cited).
11.	Claims 1-10 are drawn to a method of single-cell encapsulation of cells using glycoengineering and click-chemistry, comprising (a) treating the cells with a precursor for metabolic engineering to modify glycans in a cell membrane, wherein the treating forms reactive component A-glycans in the cell membrane suitable for a click chemistry reaction; and (b) suspending the treated cells in a polymer solution, wherein the polymer solution has a reactive component B suitable for the click chemistry reaction, and wherein the reactive component A glycans in the cell membrane react via the click chemistry with the reaction component B thereby forming single cell polymer encapsulated cells.
12.	With respect to claim 1, Kim et al. teach a method using glycoengineering and click-chemistry comprising a injecting a precursor capable of being metabolically engineered in vivo when injected into a living system and having a first biorthogonal function group into the living system to modify glycans in a cell membrane and injecting a nanoparticle having a second biorthogonal functional group which can perform a biorthogonal copper-free click reaction with the first biorthogonal functional group attached thereto [see Abstract; Figure 1; columns 2-7].
	With respect to claim 2, Kim et al. teach the method wherein the polymer solution has polymers comprising polymers of different molecular weights [see column 10].
	With respect to claim 5, Kim et al. teach the method further comprising functionalizing the cells with a reactive functionalized group [see column 10].
	With respect to claim 7, Kim et al. teach the method wherein the methods is a copper free method [see column 10].
	With respect to claim 8, Kim et al. teach the method wherein the precursor is tetraacetylated N-azidoacetyl-D-mannosamine [see column 10].
	With respect to claim 9, Kim et al. teach wherein the polymer solution is a DBCO-PEG [see column 10].
	However, Kim et al. does not teach the method of claim 1, wherein the method forms single cell polymer encapsulated cells; the method of claim 3, further comprising crosslinking the single cell polymer encapsulated cells to each other; the method of claim 4, further comprising forming a network of cells or organoids by crosslinking the single cell polymer encapsulated cells to each other; the method of claim 6, further comprising attaching the single cell polymer encapsulated cells to a substrate or surface; and the method of claim 10, wherein the polymer solution has polymers with different molecular weights ranging from 5 to 75 kDa.
	Song et al. teach methods for preparing cytocompatible PEG hydrogels copper-free click chemistry crosslinked to a substrate for encapsulating cells useful in a variety of applications for tissue engineering, drug delivery, dental devices, sutures, vascular stents and other medical devices [see Abstract; paragraphs 0010-0029; 0124-0127].  Song et al. teach PEG hydrogels for various molecular weight size that fall within the claimed range of claim 10 [see Figures 1-24].  Song et al. teach that the advantage of this system provides adequate mechanical properties and exhibits tunable degradation rates potentially matching those of the tissue integrations [see paragraph 0012].
	Park et al. teach cell nanocoating of single cells not only can be an advantageous alternative to conventional microencapsulation of cells but also takes its own unique steps toward chemical manipulation of cellular activities at the single-cell level by confining individual cells to the 3D, robust space that ensures cell viability [see p. 2001; column 1].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Kim et al., Song et al. and Park et al. in a method for single-cell encapsulation of cells using glycoengineering and click chemistry because both Kim et and Song et al. teach methods for glycoengineering glycans on the cell membrane using copper free click chemistry to produce encapsulated cells.  Park et al. teach that single cell microencapsulation takes its own unique steps toward chemical manipulation of cellular activities at the single-cell level by confining individual cells to the 3D, robust space that ensures cell viability.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would be motivated to combine the teachings of Kim et al., Song et al. and Park et al. because Song et al. acknowledges that this system provides adequate mechanical properties and exhibits tunable degradation rates potentially matching those of the tissue integrations and Park et al. acknowledges that single cell microencapsulation takes its own unique steps toward chemical manipulation of cellular activities at the single-cell level by confining individual cells to the 3D, robust space that ensures cell viability.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
13.	Status of the claims:
	Claims 1-10 are pending.
	Claims 1-10 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656